Title: To James Madison from Robert Mills, 5 March 1814
From: Mills, Robert
To: Madison, James


        
          Sir
          Philadelphia March 5th. 1814
        
        The situation of Surveyor of the Public buildings of the USts. at Washington, being vacated by the resignation of Mr. Latrobe, I would take the liberty to solicit your favor to my application for this office. Having the honor of being the first American that has passed through a course of Architectural studies in his own country, I feel desirous to contribute what talents I possess to my country’s service.
        The advantages I have had in being under the tuition of a man so eminent for talents and good taste, as Mr. Latrobe; and the subsequent experience in the practice of my profession, which has fallen to my lot, induce me to indulge the hope, that I may not be found unworthy of your good opinion.
        I shall not take up your time Sir, in detailing to you the many buildings public and private that have been erected in this City, at Richmond, and elsewhere under my direction (as evidences of my capacity,) but would take the liberty of referring you to the recommendation which my good friends Mr. Jefferson, General Smith (my father in law) and other gentlemen have honored me with, trusting that these will suffice to commend me to your confidence.
        My object in now soliciting this situation arises from a wish, that should I have the honor of your approbation I may turn my attention in time, to the examination of the subject of the best mode of finishing the Capitol at Washington, so as to combine utility with ornament; that when Congress shall think it expedient to make appropriations, I may be prepared to exhibit to you, other objects that may be embraced, within the same scope of expense, independent of the mere Architectural character of the building.
        Excuse Sir this interruption and permit me to salute you with sentiments of the highest respect.
        
          Robert Mills
          Architect
          Philadelphia.
        
      